           Case 1:15-cv-01360-DAD-JDP Document 101 Filed 10/05/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     JARED M. VILLERY,                              Case No. 1:15-cv-01360-DAD-JDP
11
                  Plaintiff,                        ORDER GRANTING PLAINTIFF’S MOTION
12                                                  FOR SERVICE OF SUBPOENAS AND
           v.                                       DIRECTING SERVICE BY THE UNITED
13                                                  STATES MARSHALS WITHOUT
     JAY JONES, et al.,                             PREPAYMENT OF COSTS
14
                 Defendants.                        ECF No. 100
15
                                                    ORDER DIRECTING CLERK TO ATTACH
16                                                  COPIES OF SUBPOENAS TO THIS ORDER
17
18          Plaintiff’s motion for the issuance of subpoenas, ECF No. 100, appears on its face to

19   align with the parties’ and the court’s previous discovery discussions, and complies with the

20   requirements of Rule 34 of the Federal Rules of Civil Procedure. The court will therefore grant

21   the motion and order service of the subpoenas attached to the motion.

22          Accordingly, it is ordered that that:

23          1. The Clerk of Court shall forward the following documents to the United States

24              Marshals Service:

25              a. The three (3) completed and issued subpoena duces tecum;

26              b. Three (3) completed USM-285 forms; and

27              c. Four (4) copies of this order, one to accompany each subpoena and one for the

28                  United States Marshals Service.

                                                      1
          Case 1:15-cv-01360-DAD-JDP Document 101 Filed 10/05/20 Page 2 of 2



 1            2. The Clerk of Court is directed to attach a copy of the three completed subpoenas
 2               duces tecum to this order.
 3            3. Within twenty (20) days from the date of this order, the United States Marshals
 4               Service shall effect personal service of the subpoena, along with a copy of this
 5               order, upon the following nonparties pursuant to Rule 45 of the Federal Rules of
 6               Civil Procedure and 28 U.S.C. § 566(c):
 7                   a. Brian Cates, Warden, California Correctional Institution, Tehachapi
 8                   b. Timothy M. Lockwood, Office of Internal Affairs, CDCR
 9                   c. Roy W. Wesley, Office of the Inspector General
10            4. The United States Marshals Service is directed to retain a copy of the subpoenas in
11               its file for future use.
12            5. Within ten (10) days after personal service is effected, the United States Marshals
13               Service shall file the return of service.
14
     IT IS SO ORDERED.
15
16
     Dated:      October 2, 2020
17                                                           UNITED STATES MAGISTRATE JUDGE
18
19
     No. 205.
20
21
22
23
24
25
26
27
28

                                                       2
